DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/06/2021. Claims 1, 5-6, 8, 11, 15-16, 18 are amended. Claims 3, 4, 13, 14 are cancelled. Claims 1-2, 5-12, 15-22 are now pending.
Allowable Subject Matter
Claims 1-2, 5-12, 15-22 are allowed.
As of claim 1, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a projection display device 10 which enlarges and projects a light that is spatially modulated by a light valve. The projection display device 10 according to the first embodiment is configured to reduce a scattered light component, which is generated in an illumination optical system.  The projection display device 10 is configured to include an optical device (an illumination device) and a screen 7 that will be described later. The optical device includes a light source 1, an integrator element 2, an optical diffusion element 3, a relay optical system 4, a reflection light valve 5, and a projection optical system 6. The light source 1 is a device that outputs a light for displaying an image. The light source 1 can be a plurality of monochrome light sources or a multicolor light source such as an LED and a laser. The light source 1 is arranged such that an optical axis of an output light matches an optical axis of a first lens unit 41, to output the light toward the integrator element 2. Yagyu does not anticipate or render 
Claims 2, 5, 7-10 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a projection display device 10 which enlarges and projects a light that is spatially modulated by a light valve. The projection display device 10 according to the first embodiment is configured to reduce a scattered light component, which is generated in an illumination optical system.  The projection display device 10 is configured to include an optical device (an illumination device) and a screen 7 that will be described later. The optical device includes a light source 1, an integrator element 2, an optical diffusion element 3, a relay optical system 4, a reflection light valve 5, and a projection optical system 6. The light source 1 is a device that outputs a light for displaying an image. The light source 1 can be a plurality of monochrome light sources or a multicolor light source such as an LED and a laser. The light source 1 is arranged such that an optical axis of an output light matches an optical axis of a first lens unit 41, to output the light toward the integrator element 2. Yagyu does not anticipate or render 
As of claim 11, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a projection display device 10 which enlarges and projects a light that is spatially modulated by a light valve. The projection display device 10 according to the first embodiment is configured to reduce a scattered light component, which is generated in an illumination optical system.  The projection display device 10 is configured to include an optical device (an illumination device) and a screen 7 that will be described later. The optical device includes a light source 1, an integrator element 2, an optical diffusion element 3, a relay optical system 4, a reflection light valve 5, and a projection optical system 6. The light source 1 is a device that outputs a light for displaying an image. The light source 1 can be a plurality of monochrome light sources or a multicolor light source such as an LED and a laser. The light source 1 is arranged such that an optical axis of an output light matches an optical axis of a first lens unit 41, to output the light toward the integrator element 2. Yagyu does not anticipate or render obvious, alone or in combination, the lens module comprises: a first lens assembly disposed on the transmission path of the illumination beam and having a first equivalent focal length; a second lens assembly disposed on the transmission path of the 
Claims 12, 15, 17-22 are allowed as being dependent on claim 11.
As of claim 16, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a projection display device 10 which enlarges and projects a light that is spatially modulated by a light valve. The projection display device 10 according to the first embodiment is configured to reduce a scattered light component, which is generated in an illumination optical system.  The projection display device 10 is configured to include an optical device (an illumination device) and a screen 7 that will be described later. The optical device includes a light source 1, an integrator element 2, an optical diffusion element 3, a relay optical system 4, a reflection light valve 5, and a projection optical system 6. The light source 1 is a device that outputs a light for displaying an image. The light source 1 can be a plurality of monochrome light sources 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art TANAKA (US 20160274446 A1) teaches a light source apparatus which includes a solid state light source; a substrate that has a phosphor region where a 
- Prior Art TAKAGI et al. (US 20160011495 A1) teaches a projection type image display device which includes a first housing that houses a light source unit, an image generating unit and a projecting unit, a second housing, and a joint unit configured to connect the first housing and the second housing and support the first housing to be able to rotate within a predetermined angular range. The joint unit includes a ball joint mechanism having a shaft member with a spherical portion, a first holding portion embracing and holding the spherical portion, and a second holding portion. The spherical portion of the shaft member is held rotatably by the first holding portion. The first holding portion is configured to be rotatable around a predetermined rotational axis against the second holding portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882